88 F.3d 1064
319 U.S.App.D.C. 1
DIAMOND WALNUT GROWERS, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.Cannery Workers, Processors, Warehousemen and Helpers, Local601 and International Brotherhood Of Teamsters, Intervenors.
No. 95-1075.
United States Court of Appeals,District of Columbia Circuit.
July 11, 1996.

Before WALD, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the petitions for rehearing filed by respondent and intervenors, and of the response thereto, it is


2
ORDERED that the petitions be denied.


3
WALD, Circuit Judge, would grant the petitions.